Case 2:19-cv-01489-RSM Document 1-2 Filed 09/16/19 Page 1 of 9

 

King Abdul Mumin El
Of The Kingdom Of Morocco

UNITED STATES DISTRICT COURT
for the

WESTERN DISTRICT OF WASHINGTON

Joseph Stanley Pigott a.k.a King Abdul Mumin El,

mee casenth 9 C V GQ: a4 = bee ey ) BM

Plaintiff(s)

 

KING ABDUL MUMIN EL'S DECLARATION &
NOTICE & DEMAND IN SUPPORT FOR

v. PRELIMINARY INJUNCTION FOR TREASON
AND DEPORTATION OF DAVID P. TRACY,
SARAH HUDSON, KRISTIN RICHARDSON,
KATHRYN D. FIELDS AND EXPEDITED
DISCOVERY (FRCP Rule 26(d))

Heather Winslow Barr, David P. Tracy
(Individual Jointly & Severally) LAW OFFICES
OF DAVID P. TRACY & ZOTTMAN, Sarah
Hudson (Individual Jointly & Severally) d.b.a.
KING COUNTY SUPERIOR COURT BAILIFF,

Attorney Kristin Richardson (Individual, Jointly & -_ ————FNTERED
Severally) d.b.a. KING COUNTY SUPERIOR can ———RECEIVED
COURT Judge, Attorney Kathryn D. Fields

(Individual, Jointly & Severally) d.b.a. KING SEP 16 2019 SP
COUNTY SUPERIOR COURT Judge, KING wesGLERK US, BSCr courr
COUNTY SUPERIOR COURT, STATE OF BY SIRTF ACT

WASHINGTON, et al.,

Defendant(s).

1. That, Joseph Stanley Pigott a.k.a. King Abdul Mumin El, is the Posterity and Nobel Heir of the
Kingdom Of Morocco and is of Sound Mind, Body & Spirit to say to this UNITED STATES COURT

and that the UNITED STATES OF AMERICA & CONGRESS signed the Moorish American Treaty Of
Case 2:19-cv-01489-RSM Document 1-2 Filed 09/16/19 Page 2 of 9

Peace & Friendship Of 1787 and the United States Constitution to be in Friendship and do Commerce
with the Moors.

2. That I, King Abdul Mumin El, am the Protector, Defender & Enforcer of the WILL TO THE
PROMISED LAND, between the Moors & the United States Citizens.

3. That the Moorish American Treaty Of Peace & Friendship Of 1787 has been hidden, by every
Court and college, high school, grade school, British law schools and the United States Congress
ratified the Moorish American Treaty Of Peace & Friendship Of 1787.

4. The United States Constitution has been used, by this Court without using the Moorish American
Treaty Of Peace & Friendship Of 1787 and violates a Judges Oath Of Office not to uphold the
ARMISTICE/COURT ORDER signed by the United States and the Article VI of the United States
Constitution paragraph 2 states that a Judge is BOUND by, and the last sentence says “any Thing in

the Constitution or laws of any state to the contrary notwithstanding.” See Article VI, below.

Article VI

All debts contracted and engagements entered into, before the adoption of this
Constitution, shall be as valid against the United States under this Constitution,
as under the Confederation.

This Constitution, and the laws of the United States which shall be made in
pursuance thereof; and all treaties made, or which shall be made, under the
authority of the United States, shall be the supreme law of the land; and the
judges in every state shall be bound thereby, anything in the Constitution or laws
of any State to the contrary notwithstanding.

The Senators and Representatives before mentioned, and the members of the
several state legislatures, and all executive and judicial officers, both of the
United States and of the several states, shall be bound by oath or affirmation, to
support this Constitution; but no religious test shall ever be required as a
qualification to any office or public trust under the United States.

JUDGES CAN NOT AND MUST NOT USE CASE LAW, STATUTES & CODES TO DENY
KING ABDUL MUMIN EL'S CLASS ACTION FOR ARMISTICE & ORDER TO RELEASE
ALL PRISONERS TO KING ABDUL MUMIN EL & REPARATIONS FOR PARAGRAPH 1
FOR ALL DEBTS CONTRACTED & ENGAGEMENTS ENTERED INTO BEFORE THE
ADOPTION OF THIS CONSTITUTION OWED TO THE MOORS.
Case 2:19-cv-01489-RSM Document 1-2 Filed 09/16/19 Page 3 of 9

5. That a Notice & Demand was sent to the King County Superior Court letting them know that I
am conducting a Federal Criminal Investigation against their Court and that I was Human Trafficked,
by Judges, lawyers and others and sent to prison, for almost 10 years, when I was a free man, all of the

time.

THE KING COUNTY SUPERIOR COURT OPERATES A CRIMINAL GANG AND CAN'T BE
TRUSTED TO HEAR, King Abdul Mumin El's, COURT OF MOROCCO COURT ORDER TO
TRY A UNITED STATES CONSTITUTION ARTICLE III SECTION 3 CASE FOR TREASON
AGAINST ITSELF FOR HUMAN TRAFFICKING PEOPLE, BY ITS CRIMINAL GANG OF
PROSECUTORS, PUBLIC DEFENDERS & JUDGES THAT DON'T HAVE AN OFFICIAL
BOND, AS REQUIRED TO SIT ON THE BENCH.
6. That lama Private U.S. Attorney General and have been conducting a Federal Criminal
Investigation, for many years, and have Prima Facie Evidence of how the King County
Superior Court's Criminal Gang of lawyers, Judges and the police Human Traffic Moors and
the United States Government Kills Moors for sport can be seen at my blogs named
privateagpigott.blogspot.com and the second blog is privateagpigott2.blogspot.com
7. That the Court was served my findings of Criminal Complaint for Treason, in the Superior
Court file. (See DECLARATION AND REPORT OF PRIVATE U.S. ATTORNEY
GENERAL JOSEPH STANLEY PIGOTT IN SUPPORT OF MOTION FOR THE
APPOINTMENT OF SPECIAL PROSECUTING ATTORNEY attached.)
8. That, KING COUNTY SUPERIOR COURT case number 19-2-10040-1 SEA, was heard, on
7/05/2019, the KING COUNTY PROSECUTING ATTORNEY, Daniel T. Satterberg and
Assistant Prosecuting Attorney Samantha Kanner, Attorney David P. Tracy attorney that
appeared for him, Sabotini (PHONETIC) & Judge John McHale, Knowingly, Willingly and
Intentionally, with Fraud & Malice, did have a Fraudulent Motion To Dismiss my
OBSTRUCTING OF JUSTICE, BREACH OF CONTRACT & FRAUD Prosecution of the
Defendants, KING COUNTY, KING COUNTY SUPERIOR COURT, Heather Winslow

Barr, David P. Tracy, LAW OFFICES OF DAVID P. TRACY & ZOTMAN, Judge Barbara
10.

a

12:

13:

14.

15,

16.

17.

18.

19.

Case 2:19-cv-01489-RSM Document 1-2 Filed 09/16/19 Page 4 of 9

Linde, et al., for HUMAN TRAFFICKING Moors and other people, in violation of the
Moorish American Treaty Of Peace & Friendship Of 1787 & the United States of America's
Constitution of 1789.

During this bogus hearing, I demanded that this court not hear this case, because this Court
is being sued, because Judges do not have and OFFICIAL BONDS & ALL BENCH SEATS
ARE VACANT and can't be Public Officials.

That, during the hearing, I objected to the Prosecuting attorney testifying, as a witness and
the Judge would not give me a ruling.

I objected to the entire proceeding being heard, by Judge John McHale, and he wouldn't
give me a ruling, or stop the hearing.

I was forced to have this bogus hearing, in violation of my Moorish American Treaty Of
Peace & Friendship Of 1787 Court Order.

That, | Charged Judge McHale with working for the, KU Klux Klan, and Judge John
McHale admitted that he worked for the K.K.K. And that he is at WAR with the Moors.
That Judge McHale admitted the Entire Country is run, by the Ku Klux Klan.

Also, when I questioned Judge McHale about his job, as a Judge, and asked him did he do
Criminal Cases, and he replied that he did do criminal cases.

I Charged Judge McHale with being a HUMAN TRAFFICKER, and he admitted that fact.
That, Judge John McHale was told not to have this hearing, because he didn't know what the
Moorish American Treaty Of Peace was or ever heard of the Treaty.

I told Judge John McHale that he is Incompetent to hear this case, because he would not be
able to give me a fair trial and to give me a continuance. Judge John McHale refused to
give me the continuance.

Once the hearing was on the way, I had my Al Moroccan Flag posted on the table top, to let

the Judge know that I have my own Court and that STATUTES & CODES can't be used, in
20.

zt.

aa

23%

24.

25.

20,

pag

Case 2:19-cv-01489-RSM Document 1-2 Filed 09/16/19 Page 5 of9

a Moor's Court, which is an Article III Court of the United States Constitution.

That, it is Treasonous for a Moor to use STATUTES & CODES, because the Moors wrote
the Moorish American Treaty Of Peace & Friendship & the United States Of America
Constitution, which is ONE DOCUMENT TO CONTROL THE KINGDOM OF
MOROCCO'S DOMINIONS. The Whole WORLD IS THE KINGDOM OF MOROCCO.
That, I read the WILL TO THE MOORS KINGDOM, to Judge John McHale and the
attorneys, once I placed the Contract into Evidence.

I read Articles 3, 6, 14, 16 & 21 to them and explained every Article to them, to show that
they are not to file any Motions against a NOBEL/MOOR, because they are not NOBLES.
I explained to them that ONLY MOORS can use these document, and they are not Moors
and can't use the Moorish American Treaty Of Peace & Friendship Of 1787 & the United
States of America's Constitution of 1789 WILL.

Judge John McHale would not answer my questions, when I was asking him about being in
the B.A.R., after I asked the attorneys were they in the B.A.R., and the said yes, they are in
the B.A.R., and they are at WAR with the Moors, too, when I Charged them with being
Foreign Agents For the Queen Of England & the CROWN.

I told Judge John McHale that I am an Article III Judge/VIZIR and Prosecuting this case
against the United States Congress, for hiding the Moorish American Treaty Of Peace &
Friendship Of 1787 and using the Constitution, as thought the Constitution was written, by
the Europeans to rule this land.

The Moorish American Treaty Of Peace & Friendship Of 1787 & the United States of
America's Constitution of 1789 can't be separated and told Judge McHale, that pursuant to
the Treaty Article 14, that UNITED STATE CITIZENS CAN'T LIVE HERE OR HAVE A
JOB HERE.

I told Judge John Mchale that he can't sit on the BENCH, as a Judge, because he is not a
28.

2M.

30.

Shs

De:

33.

34.

3D.

36.

Case 2:19-cv-01489-RSM Document 1-2 Filed 09/16/19 Page 6 of 9

NOBLE/MOOR and can only do COMMERCE with the Moors and that is what the
Moorish American Treaty Of Peace & Friendship Of 1787 & the United States of America's
Constitution of 1789 allows, all Europeans to PASS AND REPASS OUR SEAPORTS &
COUNTRY, PERIOD.

I told Judge John McHale that this is a Huge Conflict of Interest to sit on the Bench, while
they are being Prosecuted, by King Abdul Mumin El Of the Kingdom Of Morocco, for
OBSTRUCTION OF JUSTICE, BREACH OF CONTRACT & FRAUD.

I told Judge John McHale that he is trying to stop me from sending them all to prison and
this is just the beginning of this case.

Judge John McHale said that I can't bring my case to his Court and try my case, after the
Prosecuting attorney and attorney for David P. Tracy fabricated a Jurisdictional Challenge
that is and not before the Court, to bypass this CLASS ACTION CASE.

That Judge John McHale and defense attorney had a conversation that was talked about,
between David P. Tracy and Judge McHale had a conversation about the Moorish American
Treaty Of Peace & Friendship Of 1787 and that Judge John McHale had agreed that the
Moorish American Treaty Of Peace & Friendship Of 1787 had no effect, in this court.

This is the first day that I met Judge John McHale, and I never heard this conversation and
the Judge shouldn't have heard this conversation, either.

That the King County Superior Court, King County Prosecutor and Public Defenders have a
HUMAN TRAFFICKING RING, to HUMAN TRAFFICK MOORS AND OTHERS.

I told Judge John McHale that the Treaty does not allow for the taking of any people and
any property of others.

I told Judge John McHale that this is how I know that he didn't know what is doing, as | told
him that I am Counsel for the Kingdom Of Morocco.

I told Judge John McHale that he is not QUALIFIED to rule here and that I am the RULER
ve

38.

Be.

40.

41.

42.

43.

44.

Case 2:19-cv-01489-RSM Document 1-2 Filed 09/16/19 Page 7 of 9

OF THESE DOMINIONS.

I told Judge John McHale that he is in violation of his OATH OF OFFICE and that he is
BOUND TO THE MOORS, by the Constitution's Article VI, and he said that he is not
BOUND, by the Article VI, to the Moors.

When Judge John McHale said that he was not BOUND to the Moorish American Treaty Of
Peace & Friendship Of 1787 & the United States of America's Constitution of 1789, he
continued to Intentionally Injure me and made a Ruling for himself and the Defendants, to
win the case and dismiss the case.

The Judge John McHale lost his Authority to sign any ORDERS and signed an Order
Dismissing the OBSTRUCTION OF JUSTICE CLASS ACTION.

I told Judge John McHale that this is a CLASS ACTION CASE against the UNITED
STATES CONGRESS, for hiding the Moorish American Treaty Of Peace & Friendship Of
1787, to Secretly WAR with the Moors and HUMAN TRAFFIC Moors & Kill them for
Sport.

That Judge John McHale refused to answer many of my questions, in order to get to the
facts of this instant case.

That, I told Judge John McHale that I demanded that all Prisoners Of War be immediately
returned to me, when I DEMANDED the POW'S to be returned to me, by Governor Jay
Inslee. Governor Jay Inslee OATH OF OFFICE is VOID, because he has no OFFICIAL
BOND, to be a Governor and the Governor's seat is VACANT.

Governor Jay Inslee refused to return the POW'S, per my Moorish American Treaty Of
Peace & Friendship Of 1787 Article 16 DEMAND to return our people, as J am Counsul for
the Moors.

I am Prosecuting this instant case, pursuant to the Moorish American Treaty Of Peace &

Friendship Of 1787 & the United States of America's Constitution of 1789, to restore the
45.

46.

47.

48.

49.

50.

SL.

D2.

Case 2:19-cv-01489-RSM Document 1-2 Filed 09/16/19 Page 8 of 9

Republic Form Of Government, as GUARANTEED, in the U.S. CONSTITUTION Article
4 Section 4.

Judge used some kind of Treasonous law to OVERTHROW the Court Of Morocco's Court
Order the Moorish American Treaty Of Peace & Friendship Of 1787 & the United States of
America's Constitution of 1789.

That a SUMMONS AND COMPLAINT was served on the Defendants, and I never got an
Answer to the SUMMONS AND COMPLAINT, from any of the Defendants, and I told
Judge Jonh McHale that he had no answer to the case and that I demand a default be entered
in this case.

Judge John McHale lied to me and told me to make a MOTION FOR DEFAULT in writing,
and I told him that I have over 32 years of their law and that, in 1987, this Court changed
the law to allow Motions to be made in OPEN COURT.

I told Judge John McHale that I am from the REPUBLIC FORM OF GOVERNMENT and
asked him what government does he operate from, and he wouldn't tell me what government
he works for, although he said that he works for the Ku Klux Klan and the attorneys, as
well.

That I have the Court Recording for this hearing and is very alarming for anyone to hear and
the hearing was totally unfair the United States Constitution Article III Section 1

DEMANDS all Judges act in GOOD BEHAVIOUR.

That Judge John McHale acts were not in GOOD BEHAVIOUR and is totally DEVOID OF
MERIT, to hold any office on the Land.

That Judge John McHale is a FRAUD AND A CRIMINAL CONSPIRATOR to
OBSTRUCT JUSTICE, FOR THE WORLD TO BE FREE FROM THE QUEEN
ELIZABETH OF ENGLAND & THE POPE.

That this instant case is before this court, because of the Treasonous actions of the
Case 2:19-cv-01489-RSM Document 1-2 Filed 09/16/19 Page 9 of 9

Defendants listed above and the COMPLAINT FOR REQUEST FOR INJUNCTION is
supported, by this Declaration of King Abdul Mumin E] to stop IRREPARABLE INJURY
that is going to make the Appeal to the UNITED STATES COURT OF APPEAL FOR THE
9" CIRCUIT a waste of time and will make, King Abdul Mumin El homeless, without JUST
COMPENSATION.

53. An Al Moroccan Court & Grand Jury will be required to prosecute this case.

Ud agsXeabola.k Lape beg hldilf Varin Gl

Joseph S. Pigott a.k.a. King Abdul Mumin El
Private U.S. Attorney General

604 So. 162" St.

Burien, Washington 98148

Dated: 9/16/2019 PH. 206-566-1640
